PAPADAKOS, Justice,
dissenting.
I dissent. This is not a “handicap” case. Perry DeMarco filed a complaint with the Human Relations Commission alleging that the City of Pittsburgh’s standard of height to weight was a condition of employment, that it was not job related, and that it “in effect imposes a disqualifying handicap and/or disability for those persons who did not conform to it”. (R.R., p. 116.)
This practice, DeMarco alleged, was an unlawful discriminatory practice under the Pennsylvania Human Relations Act, 43 Pa.S. § 955(a), (b)(1) and (2), and he invoked the Commission’s broad powers to eliminate the practice and to provide a remedy for the violation.
The Commission agreed that the practice was an unlawful discriminatory practice and awarded DeMarco back wages. It did not have to order the cessation of the practice because the City had been ordered to do so in a collateral judicial proceeding.
Under such a case the question becomes — what was DeMarco’s burden in establishing a prima facie case of discrimination? The Majority has applied the General Electric Corp. v. Pennsylvania Human Relations Commission, 469 Pa. 292, 365 A.2d 649 (1976), standard (see page 3 of Majority Opinion) as an unwavering absolute and requires DeMarco to prove that he is a member of a protected class, that he applied for a job for which he was qualified, that his application was rejected, and that the City contin*324ued to seek other applicants of equal qualifications. Some of these considerations are simply not applicable in this factual situation and as footnote 11 of General Electric Corp. points out these considerations are not required where differing factual situations call for different specifications of proof.
In my view, DeMarco was required to establish that the City had a binding, non-job related standard which it was using to deny him employment, that he was qualified for the job, that he was denied employment because of the standard, and that the City continued to seek other applicants of equal qualifications. I believe that DeMarco has established each of these facts and, taken together, they establish that the City discriminated against him concerning the conditions of his employment which is in violation of 43 Pa.S. § 955(a).
To analyze this claim on whether DeMarco has a handicap is to change the nature of his complaint. He does not allege that he is handicapped. Rather, he argued that the City’s weight standard was a discriminatory practice because it is non-job related and that its effect is to impose an illegal handicap on him. I agree and would affirm the order of the Commonwealth Court.